Citation Nr: 1139051	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gynecological disability, claimed as abnormal pap smears.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from September 1981 to July 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2008, the Board remanded the issue of entitlement to service connection for a gynecological disability for additional evidentiary development and denied the Veteran's appeal for service connection for migraine headaches.

While the case was in remand status, the Veteran submitted additional service treatment records that are pertinent to her claim for service connection for migraine headaches.  She has requested that her claim be reconsidered.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  


REMAND

Pursuant to the Board's December 2008 remand, a VA gynecological examination was performed and a VA medical opinion was obtained.  Subsequently, the Appeals Management Center (AMC) issued a Supplemental Statement of the Case (SSOC) dated July 17, 2009, which continued to deny the claim.  However, a packet of service treatment records was received from the appellant in June 2009.  The 2009 SSOC does not reflect review or consideration of these records by the AOJ.

The Board notes that the service treatment records received in June 2009 are pertinent to the claim and were received prior to recertification of the appeal to the Board.  Therefore, to ensure due process of law, the claim must be returned to the AOJ for consideration of the additional evidence and issuance of a Supplemental Statement of the Case.  See generally, 38 C.F.R. §§ 19.31, 19.37.
Additionally, the recent VA examination was based on a review of incomplete records.  Therefore, the VA examination report should be returned to the examiner for an addendum to his opinion after review of the newly obtained service treatment records.  He should indicate whether his opinion has changed and, if so, this opinion should be supported with a medical rationale that the Board may consider and weigh against the other evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folders should be returned to the VA physician who performed the March 2009 examination of the Veteran for preparation of an addendum after reviewing the newly obtained service treatment records.  He should provide an opinion as to whether there is a 50 percent or better probability that any gynecological disorder present during the period of this claim is related to service, to include any abnormal gynecological findings shown in service.  The medical opinion must be supported by a complete medical rationale-that is, the examiner should explain why he reached the conclusions rendered with a discussion of the relevant factors, which may include the medical history provided by the appellant, documented medical findings, literature, the physician's experience, etc.

2.  The AMC/RO should also undertake any other development it determines to be warranted.

3.  Then, the AMC/RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be furnished an SSOC and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

